                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7    PRINCIPAL REAL ESTATE                                 Case No. 2:15-CV-2218 JCM (VCF)
                      INVESTORS, LLC,
                 8                                                                            ORDER
                                                            Plaintiff(s),
                 9
                              v.
               10
                      TAWK DEVELOPMENT, LLC,
               11
                                                          Defendant(s).
               12
               13
                             Presently before the court is the matter of Principal Real Estate Investors, LLC v. Tawk
               14
                      Development, LLC, case number 2:15-cv-02218-JCM-VCF.
               15
                             On November 24, 2015, plaintiff Principal Global Investors, LLC (“plaintiff”) filed a
               16
                      complaint against defendant Tawk Development, LLC (“defendant”). (ECF No. 1). On December
               17
                      18, 2015, defendant filed a Chapter 11 petition for relief with the United States Bankruptcy Court
               18
                      for the District of Nevada, which automatically stayed this litigation. (ECF No. 8.). Since then,
               19
                      this case has remained inactive.
               20
                             The court orders defendant to file a status report regarding the bankruptcy proceeding
               21
                      within ten (10) days from the date of this order. Thereafter, defendant shall file a status report
               22
                      every ninety (90) days.
               23
                             Accordingly,
               24
                             IT IS SO ORDERED.
               25
                             DATED March 8, 2019.
               26
               27                                                  __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
               28

James C. Mahan
U.S. District Judge
